Citation Nr: 0305964	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel


INTRODUCTION

The veteran had active service from March 1957 to October 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran and his son testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
August 2001.  

In October 2001, the Board remanded this matter for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a rating decision and 
supplemental statements of the case (SSOC) which continued to 
deny the veteran's claim.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran's currently diagnosed bilateral hearing loss 
was incurred in or aggravated by his military service or any 
incident thereof, to include acoustic trauma.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he has sustained 
bilateral hearing loss as a result of in-service exposure to 
acoustic trauma and that he should therefore be granted 
service connection for that disorder.

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claim and a decision. 

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  In June 1998 and 
November 2001, the RO sent the veteran letters which 
specifically notified him of the evidence necessary to 
substantiate his claim. 

Crucially, the veteran was notified of the pertinent law and 
regulations and of the evidence he was expected to obtain and 
that which VA would obtain by the October 2001 Board remand, 
the August 1999 Statement of the Case (SOC) and the October 
2002 Supplemental Statement of the Case (SSOC).  The RO also 
outlined the evidence needed to support the veteran's claim.  
See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see also 
Quartuccio, supra.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service medical and outpatient treatment records in his April 
1998 claim.  The RO attempted to obtain the veteran's service 
records, but the National Personnel Records Center in St. 
Louis, Missouri reported that the records may have been 
destroyed in a fire at the Records Center in July 1973.  
Pertinent VA medical examination and outpatient treatment 
reports were obtained. 

Of particular importance, as noted in the Introduction, the 
Board remanded this matter in October 2001 so that additional 
evidentiary development could be accomplished.  In 
particular, the veteran was to be provided a VA examination 
to evaluate the etiology and severity of his bilateral 
hearing loss.  This was done.  A report of the September 2002 
VA examination is of record and will be discussed in the 
Board's decision below.

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  As noted 
earlier, the veteran presented testimony before the 
undersigned during a personal hearing in August 2001.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  



Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2001). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

Factual Background

Of record is a one page report of a total of ten audiology 
tests which were administered to the veteran beginning in May 
1956 and ending in September 1986.  This report notes 
significant civilian noise exposure in a car factory.  
Although there was a space on the form to described military 
noise exposure, a line was drawn through it, evidently 
signifying no reported military noise exposure.

In May 1956, before service, puretone thresholds in the right 
ear were -10, -05, 45, 80, 85, 90, 45 and 40 decibels at 250, 
500, 1000, 2000, 3000, 4000, 6000 and 8000, respectively.  
Puretone thresholds in the left ear were -05, -05, 45, 55, 
70, 80, 80 and 75 decibels at the same respective 
frequencies.  

As noted above, the veteran's service medical records are 
missing.  

The veteran's last day of military service was October 18, 
1957.  On October 21, 1957, he was again tested.  Puretone 
thresholds in the right ear were -10, 05, 45, 70, 75, 90, 65 
and 60 decibels; puretone thresholds in the left ear were -
05, 05, 40, 55, 75, 90, 70 and 70 decibels.  

January 1989 private medical outpatient treatment reports 
reflect a diagnosis of bilateral hearing loss.  A July 1990 
audiological report revealed puretone thresholds at 50 
decibels or more at all measured Hertz levels.

VA outpatient treatment reports from the VAMC at Mountain 
Home, Tennessee reflect a diagnosis of severe to profound 
sensorineural hearing loss in November 1998.  The 
audiological report showed puretone thresholds at 40 decibels 
or more at all measured Hertz levels.  

The Board remanded this case in October 2001 for the express 
purpose of scheduling the veteran for a VA audiology 
examination and opinion from the examiner as to the 
relationship, if any, between the veteran's current loss and 
his military service.  The examiner was to comment on whether 
the veteran had a hearing loss which pre-existed service and 
if so whether such hearing loss was aggravated by the 
veteran's military service.

At a September 2002 VA examination, the veteran complained of 
difficulty hearing bilaterally.  Puretone thresholds from 500 
to 4000 Hertz averaged 93.75 in the right ear and 91.25 in 
the left ear; speech discrimination scores were 48 percent on 
the right and 64 percent on the left.  The diagnosis was 
severe to profound bilateral sensorineural hearing loss.  

The examiner reviewed the veteran's medical records and 
opined that since the records showed that the veteran's 
hearing loss preexisted service and had not become 
demonstrably worse immediately following service, it was not 
at least as likely that the veteran's period of active 
service aggravated his hearing loss.



Analysis

At the outset of its discussion, the Board again notes that 
the veteran's service medical records are not on file and 
were apparently destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in 1973.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran contends that his bilateral hearing loss was 
caused by noise exposure in service.  In August 2001, he 
provided hearing testimony detailing the acoustic trauma he 
experienced during basic training.  He testified that he had 
no problem with hearing before service, and that he was not 
exposed to loud noises after service.  

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.

In this case, there is certainly evidence of a current 
bilateral hearing loss, which satisfies element (1) of 
Hickson.  Review of the record shows consistent diagnoses of 
severe to profound sensorineural hearing loss.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the Board's 
initial inquiry centers on whether the veteran had hearing 
loss which preexisted service.  This inquiry involves 
application of the statutory presumption of soundness, which 
has been discussed above.  See 38 U.S.C.A. § 1111. 

 Although the veteran's service medical records are 
unavailable, an audiological report dated from May 1956 
reveal that puretone thresholds in the right ear were -10, -
05, 45, 80, 85, 90, 45 and 40 decibels at 250, 500, 1000, 
2000, 3000, 4000, 6000 and 8000, respectively.  Puretone 
thresholds in the left ear were -05, -05, 45, 55, 70, 80, 80 
and 75 decibels at the same respective frequencies.  This 
evidence reflects that the veteran already had high frequency 
hearing loss prior to his induction into service.  The 
September 2002 VA examiner referred to this report in opining 
that the veteran had a hearing loss which preexisted his 
military service.  The Board finds that the results of the 
veteran's May 1956 audiological examination and the September 
2002 VA examiner's statement that the veteran had preexisting 
hearing loss constitute clear and unmistakable evidence which 
serves to rebut the presumption that the veteran was in sound 
condition upon his entering service.

The Board must next determine whether the veteran's pre-
existing hearing disability underwent an increase in severity 
during his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also 
Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Board again notes that the service medical records are 
missing.  However, the evidence of record speaks against any 
aggravation of hearing loss during the veteran's military 
service.  In this regard, audiological reports dated October 
21, 1957, three days following the veteran's military 
discharge, reflect puretone thresholds in the right ear of -
10, 05, 45, 70, 75, 90, 65 and 60 decibels; and puretone 
thresholds in the left ear of -05, 05, 40, 55, 75, 90, 70 and 
70 decibels.  This audiological examination showed no 
increase in severity since the May 1956 examination.  This 
evidence was relied upon by the September 2000 VA examiner to 
conclude that it was highly unlikely that the veteran's pre-
existing hearing loss worsened in or due to his military 
service.

With respect to Hickson element (3), medical nexus, no 
physician, audiologist or other health care provider has 
linked the veteran's bilateral hearing loss to his military 
service or to any incident that occurred during active 
service.  Indeed, the September 2000 VA examiner specifically 
addressed the etiology of the veteran's hearing loss and 
stated that it was not at least as likely that it was related 
to active service.  

The Board has considered the veteran's own statements in 
support of his claim.  The Board does not doubt the veteran's 
sincere belief that his disability is service-related.  
However, it is well-established that as a layperson, he is 
not a medical professional competent to render an opinion on 
matters related to etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, the evidence of record, including the medical 
opinions, compels the Board to conclude that the veteran's 
period of active service did not aggravate his preexisting 
high frequency hearing loss. As a result, the veteran cannot 
obtain service connection on the basis of aggravation.

The veteran has pointed to government/VA shortcomings in the 
loss of his service medical records.  It is an unfortunate 
fact that the veteran's service medical records were lost 
through no fault of his.  It appears that these records were 
destroyed and cannot be retrieved.  The VCAA requires VA to 
make reasonable efforts to obtain records that are relevant 
to the veteran's claim. When such records are those of 
another Federal department or agency, VA's efforts to obtain 
these records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile. See 38 U.S.C.A. § 5103A; see also Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  In this case, any additional 
efforts to secure records which were destroyed thirty years 
ago would be a fruitless exercise.  

The Board has written this decision with the mandate of 
O'Hare in mind.  The Board also notes that in Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992), the Court held that 
VA breached the duty to assist where it failed to inform the 
claimant of the need to submit "alternative forms of 
evidence" where service medical records were lost.  In this 
case, as discussed above in connection with the requirements 
of the VCAA, the RO adequately informed the veteran along 
these lines.  Moreover, and crucially, the Board's October 
2001 remand was for the specific purpose of determining via 
examination and opinion whether there was any connection 
between the veteran's service and his hearing loss.  The 
results of that examination, which have been reported above, 
were negative.

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss.  Although the Board does not doubt that the 
veteran was exposed to noise during service, as discussed in 
detail above, the evidence of record indicates that there was 
pre-existing hearing loss which was not aggravated by the 
veteran's active service.  For the reasons and bases 
expressed above, therefore, service connection for bilateral 
hearing loss is denied.




ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

